Exhibit 10.12

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

AGREEMENT (this “Agreement”) made as of November 3, 2004, between USS Vessel
Management LLC, a Delaware limited liability company with an office at 399
Thornall Street, Edison, New Jersey 08837 (the “Company”), and Jeffrey M.
Miller, residing at 1076 Cateret Road, Bridgewater, New Jersey  08807 (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is presently the Vice President—Chartering of the Company,
United States Shipping Master LLC, a Delaware limited liability company
(“Parent”), and each subsidiary of Parent (collectively with the Company, Parent
and any entity that hereafter becomes a subsidiary of Parent or U.S. Shipping
Partners L.P., a Delaware limited partnership (the “Partnership”), the “US
Shipping Group”);

 

WHEREAS, on the date of the closing of the initial public offering of the
Partnership pursuant to its Registration Statement on Form S-1 (No. 333-118141)
(such date the “Effective Date”) Parent will contribute the operating
subsidiaries constituting the US Shipping Group (other than the Company, USS
Transport LLC, USS Chemical Transport LLC and US Shipping General Partner LLC,
the sole member of the Company (the “General Partner”)) to the Partnership;

 

WHEREAS, the Company and Executive are parties to an employment agreement dated
as of September 13, 2002 (the “Prior Agreement”);

 

WHEREAS, the Company and Executive desire to amend and restate the terms of the
Prior Agreement; and

 

WHEREAS, this Agreement shall supercede and completely replace the Prior
Agreement as of the Effective Date.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

 


1.             EMPLOYMENT.


 

The Company hereby employs Executive and Executive hereby accepts such
employment, subject to the terms and conditions herein set forth.  Executive
shall hold the office of Vice President—Chartering of the Company reporting to
the President of the Company.

 


2.             TERM.


 

The initial term of employment under this Agreement shall begin on the Effective
Date and shall continue until October 31 2007, subject to prior termination in
accordance with the terms hereof (the “Initial Term”).  The Initial Term shall
be automatically extended for successive additional periods of one (1) year
commencing on the third anniversary of the Effective Date and each anniversary
thereof (each such period, an “Additional Term”) unless either party shall have
given written notice to the other party of non-extension at least sixty (60)
days’ prior to the end of the then applicable Initial Term or Additional Term
(the Initial Term and any Additional Term collectively, the “Employment Term”). 
Notice of non-extension by the Company shall be deemed a termination without
justifiable cause (as defined herein) at

 

--------------------------------------------------------------------------------


 

the end of the then current Employment Term and notice of non-extension by
Executive shall be deemed a termination without good reason (as defined herein)
at the end of the then current Employment Term.

 


3.             COMPENSATION.


 

As compensation for the employment services to be rendered by Executive
hereunder, including all services as an officer or director of any member of the
US Shipping Group, the Company agrees to pay, or cause to be paid, to Executive,
and Executive agrees to accept, payable in equal installments in accordance with
Company practice, an initial annual salary of $257,000.  Executive’s annual
salary hereunder for the remaining years of employment shall be determined by
the Board of Directors of the General Partner (the “GP Board”) in its sole
discretion; provided, however, that in no event shall Executive’s salary in any
year be reduced below the rate for the previous year.  In addition, Executive
shall be eligible for bonuses from time to time in such amounts as may be
determined by the GP Board in its sole discretion.

 


4.             EXPENSES.


 

The Company shall pay or reimburse Executive, upon presentment of suitable
vouchers, for all reasonable business and travel expenses which may be incurred
or paid by Executive in connection with his employment hereunder in accordance
with Company policy as established from time to time by the Board of Directors. 
Executive shall comply with such restrictions and shall keep such records as the
Company may reasonably deem necessary to meet the requirements of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), and regulations
promulgated thereunder.

 


5.             OTHER BENEFITS.


 

Executive shall be entitled to five weeks paid vacation per year and to
participate in such benefit plans and arrangements and receive any other
benefits customarily provided by the Company to its senior management personnel
(including any profit sharing, pension, short- and long-term disability
insurance, hospital, major medical insurance and group life insurance plans in
accordance with the terms of such plans) and including stock option and/or stock
purchase plans, all as determined from time to time by the GP Board, on a level
commensurate with Executive’s seniority (the “Benefit Plans”).  The Company
shall indemnify Executive to the fullest extent permitted by Delaware law,
including the advancement of legal expenses and costs.

 


6.             DUTIES.


 


(A)           EXECUTIVE SHALL PERFORM SUCH REASONABLE DUTIES AND FUNCTIONS AS
THE PRESIDENT OF THE COMPANY MAY LAWFULLY ASSIGN TO HIM, SUCH DUTIES BEING
COMMENSURATE WITH THE DUTIES CUSTOMARILY PERFORMED BY A VICE PRESIDENT
RESPONSIBLE FOR CHARTERING/OBTAINING USERS OF SPACE ON VESSELS, AND EXECUTIVE
SHALL COMPLY IN THE PERFORMANCE OF HIS DUTIES WITH THE POLICIES OF THE CHIEF
EXECUTIVE OFFICER, THE BOARD OF DIRECTORS OF THE COMPANY (THE “COMPANY BOARD”)
AND THE GP BOARD, AND BE SUBJECT TO THE DIRECTION OF THE CHIEF EXECUTIVE
OFFICER, PRESIDENT, THE COMPANY BOARD AND THE GP BOARD.  EXECUTIVE SHALL ALSO
SERVE, WITHOUT ADDITIONAL COMPENSATION, AS VICE PRESIDENT—CHARTERING OF THE
GENERAL PARTNER, PARENT, THE PARTNERSHIP AND EACH SUBSIDIARY OF THE PARTNERSHIP
AND THE GENERAL PARTNER.  AT THE REQUEST OF THE GP BOARD, EXECUTIVE SHALL SERVE
AS AN EXECUTIVE OFFICER, DIRECTOR AND MANAGER OF ANY OTHER MEMBER OF THE US
SHIPPING GROUP WITHOUT ADDITIONAL COMPENSATION AND, IN THE PERFORMANCE OF SUCH
DUTIES, EXECUTIVE SHALL COMPLY WITH THE POLICIES OF THE BOARD OF DIRECTORS OR
BOARD OF MANAGERS OF EACH SUCH ENTITY.

 

2

--------------------------------------------------------------------------------


 


(B)           DURING THE EMPLOYMENT TERM, EXECUTIVE SHALL DEVOTE A MAJORITY OF
HIS TIME AND ATTENTION, REASONABLE VACATION TIME AND ABSENCES FOR SICKNESS
EXCEPTED, TO THE BUSINESS OF THE COMPANY, AS NECESSARY TO FULFILL HIS DUTIES. 
EXECUTIVE SHALL PERFORM THE DUTIES ASSIGNED TO HIM WITH FIDELITY AND TO THE BEST
OF HIS ABILITY.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EXECUTIVE MAY
ENGAGE IN OTHER ACTIVITIES SO LONG AS SUCH ACTIVITIES DO NOT UNREASONABLY
INTERFERE WITH EXECUTIVE’S PERFORMANCE OF HIS DUTIES HEREUNDER AND DO NOT
VIOLATE SECTION 9 HEREOF.  THE COMPANY RECOGNIZES THAT EXECUTIVE WILL BE
DEVOTING A SIGNIFICANT MINORITY OF HIS TIME TO THE ACTIVITIES SET FORTH ON
SCHEDULE A ATTACHED HERETO AND WILL BE COMPENSATED INDEPENDENTLY FOR SAME.


 


(C)           NOTHING CONTAINED IN THIS SECTION 6 OR ELSEWHERE IN THIS AGREEMENT
SHALL BE CONSTRUED TO PREVENT EXECUTIVE FROM INVESTING OR TRADING IN
NON-COMPETING INVESTMENTS AS HE SEES FIT FOR HIS OWN ACCOUNT, INCLUDING REAL
ESTATE, STOCKS, BONDS, SECURITIES, COMMODITIES OR OTHER FORMS OF INVESTMENTS. 
SPECIFICALLY, THE COMPANY ACKNOWLEDGES THAT (I) THE EXECUTIVE HAS DISCLOSED
OWNERSHIP INTERESTS IN AND MANAGEMENT RESPONSIBILITIES FOR THE ENTITIES AND
ASSETS LISTED ON SCHEDULE A ATTACHED HERETO AND (II) NEITHER SUCH OWNERSHIP
INTERESTS NOR MANAGEMENT RESPONSIBILITIES AS THEY EXIST AS OF THE DATE HEREOF
SHALL, SUBJECT TO THE FIRST TWO SENTENCES OF SECTION 6(B), VIOLATE THIS SECTION
6 OR THE OTHER PROVISIONS OF THIS AGREEMENT.


 


7.             TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION.


 


(A)           EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON THE FIRST TO
OCCUR OF THE FOLLOWING:


 


(I)            UPON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO EXECUTIVE UPON THE
DETERMINATION BY THE GP BOARD THAT EXECUTIVE’S PERFORMANCE OF HIS DUTIES HAS NOT
BEEN FULLY SATISFACTORY FOR ANY REASON WHICH WOULD NOT CONSTITUTE “JUSTIFIABLE
CAUSE” (AS HEREINAFTER DEFINED);


 


(II)           UPON THREE (3) DAYS’ PRIOR WRITTEN NOTICE TO EXECUTIVE UPON THE
DETERMINATION BY THE GP BOARD THAT THERE IS JUSTIFIABLE CAUSE FOR SUCH
TERMINATION;


 


(III)          AUTOMATICALLY AND WITHOUT NOTICE UPON THE DEATH OF EXECUTIVE;


 


(IV)          IN ACCORDANCE WITH THE TERMS OF SUBSECTION (D) HEREOF UPON THE
“DISABILITY” (AS HEREINAFTER DEFINED) OF EXECUTIVE;


 


(V)           UPON WRITTEN NOTICE BY THE EXECUTIVE TO THE COMPANY OF A
TERMINATION FOR GOOD REASON (AS HEREINAFTER DEFINED) WITHIN NINETY (90) DAYS
AFTER THE EVENT THAT CONSTITUTES GOOD REASON; OR


 


(VI)          UPON 30 DAYS’ PRIOR WRITTEN NOTICE BY EXECUTIVE TO THE COMPANY OF
THE EXECUTIVE’S VOLUNTARY TERMINATION OF EMPLOYMENT WITHOUT GOOD REASON.


 


(B)           FOR THE PURPOSES OF THIS AGREEMENT, THE TERM:


 


(I)            “DISABILITY” SHALL MEAN THE INABILITY OF EXECUTIVE, DUE TO
ILLNESS, ACCIDENT OR ANY OTHER PHYSICAL OR MENTAL INCAPACITY, SUBSTANTIALLY TO
PERFORM THE MATERIAL FUNCTIONS OF HIS DUTIES FOR A PERIOD OF SIX (6) CONSECUTIVE
MONTHS OR FOR A TOTAL OF EIGHT (8) MONTHS (WHETHER OR NOT CONSECUTIVE) IN ANY
TWELVE (12) MONTH PERIOD DURING THE TERM OF THIS AGREEMENT, AS REASONABLY
DETERMINED BY THE GP BOARD, IN GOOD FAITH, AFTER EXAMINATION OF EXECUTIVE BY AN
INDEPENDENT PHYSICIAN REASONABLY ACCEPTABLE TO EXECUTIVE.

 

3

--------------------------------------------------------------------------------


 


(II)           “CHANGE OF CONTROL” SHALL MEAN (A) THE OCCURRENCE OF ANY
TRANSACTION THE RESULT OF WHICH IS THAT ANY PERSON (OTHER THAN PARENT, ANY
ENTITY CONTROLLED BY STERLING INVESTMENT PARTNERS L.P. OR ITS AFFILIATES, OR ANY
ENTITY IN WHICH EXECUTIVE IS AN EXECUTIVE OFFICER AND/OR EQUITY HOLDER THAT IS
FORMED FOR THE PURPOSE OF EFFECTING THE TRANSACTION THAT WOULD CONSTITUTE A
CHANGE OF CONTROL AND THAT, PRIOR TO EFFECTING SUCH TRANSACTION, DOES NOT HAVE
ANY EQUITY SECURITIES THAT ARE PUBLICLY TRADED) ACQUIRES MORE THAN 50% OF THE
OUTSTANDING EQUITY OF, OR OTHERWISE OBTAINS THE RIGHT TO APPOINT A MAJORITY OF,
THE DIRECTORS (OR EQUIVALENT) OF (X) THE GENERAL PARTNER OR (Y) PARENT OR (B)
THE SALE OF ALL OR SUBSTANTIALLY ALL THE ASSETS OF THE GENERAL PARTNER OR PARENT
TO ANY PERSON OTHER THAN AN AFFILIATE OF PARENT, ANY ENTITY CONTROLLED BY
STERLING INVESTMENT PARTNERS L.P. OR ITS AFFILIATES OR ANY ENTITY IN WHICH
EXECUTIVE IS AN EXECUTIVE OFFICER AND/OR EQUITY HOLDER THAT IS FORMED FOR THE
PURPOSE OF EFFECTING THE TRANSACTION THAT WOULD CONSTITUTE A CHANGE OF CONTROL
AND THAT, PRIOR TO EFFECTING SUCH TRANSACTION, DOES NOT HAVE ANY EQUITY
SECURITIES THAT ARE PUBLICLY TRADED);


 


(III)          “GOOD REASON” SHALL MEAN (I) ANY MATERIAL DIMINUTION OF
EXECUTIVE’S DUTIES, (II) ANY CHANGE IN EXECUTIVE’S REPORTING RELATIONSHIP THAT
REMOVES THE EXECUTIVE FROM REPORTING DIRECTLY TO THE PRESIDENT OF THE COMPANY,
(III) ANY CHANGE IN EXECUTIVE’S OR ANOTHER PERSON’S DUTIES THAT PROVIDES SUCH
OTHER PERSON WITH SUBSTANTIALLY ALL THE DUTIES THEN BEING PERFORMED BY
EXECUTIVE, OR (IV) REQUIRING EXECUTIVE TO BE PHYSICALLY PRESENT DURING A
SUBSTANTIAL PORTION OF THE WORKING HOURS HE IS REQUIRED TO DEVOTE TO THE COMPANY
AT A LOCATION THAT IS NOT WITHIN A 50 MILE RADIUS OF METRO PARK, NEW JERSEY, IN
EACH CASE THAT HAS NOT BEEN REMEDIED WITHIN THIRTY DAYS AFTER WRITTEN NOTICE
FROM EXECUTIVE TO THE GP BOARD; AND


 


(IV)          “JUSTIFIABLE CAUSE” SHALL MEAN:  (I) EXECUTIVE’S REPEATED FAILURE
OR REFUSAL TO ATTEMPT TO PERFORM HIS DUTIES PURSUANT TO, OR EXECUTIVE’S BREACH
OF, THIS AGREEMENT WHERE SUCH CONDUCT OR BREACH SHALL NOT HAVE CEASED OR BEEN
REMEDIED WITHIN 15 DAYS FOLLOWING WRITTEN WARNING FROM THE COMPANY; (II)
EXECUTIVE’S PERFORMANCE OF ANY ACT OR HIS FAILURE TO ACT, FOR WHICH IF EXECUTIVE
WERE PROSECUTED AND CONVICTED, A CRIME OR OFFENSE INVOLVING MONEY OR PROPERTY OF
THE US SHIPPING GROUP, OR WHICH WOULD CONSTITUTE A FELONY IN THE JURISDICTION
INVOLVED, WOULD HAVE OCCURRED; (III) EXECUTIVE’S PERFORMANCE OF ANY ACT OR HIS
FAILURE TO ACT WHICH CONSTITUTES, IN THE REASONABLE GOOD FAITH DETERMINATION OF
THE GP BOARD, DISHONESTY, FRAUD OR A BREACH OF A FIDUCIARY TRUST, INCLUDING
WITHOUT LIMITATION MISAPPROPRIATION OF FUNDS; (IV) ANY INTENTIONAL UNAUTHORIZED
DISCLOSURE BY EXECUTIVE TO ANY PERSON, FIRM OR CORPORATION OTHER THAN THE
MEMBERS OF THE US SHIPPING GROUP AND THEIR RESPECTIVE DIRECTORS, MANAGERS,
OFFICERS AND EMPLOYEES, OF ANY CONFIDENTIAL INFORMATION OR TRADE SECRET OF THE
US SHIPPING GROUP; (V) ANY ATTEMPT BY EXECUTIVE TO SECURE ANY PERSONAL PROFIT
(OTHER THAN THROUGH HIS OWNERSHIP OF UNITS OF PARENT OR THE PARTNERSHIP AND HIS
PROFITS INTEREST IN THE GENERAL PARTNER) IN CONNECTION WITH THE BUSINESS OF THE
US SHIPPING GROUP (FOR EXAMPLE, WITHOUT LIMITATION, USING US SHIPPING GROUP
ASSETS TO PURSUE OTHER INTERESTS, DIVERTING ANY BUSINESS OPPORTUNITY BELONGING
TO US SHIPPING GROUP TO HIMSELF OR TO A THIRD PARTY, INSIDER TRADING OR TAKING
BRIBES OR KICKBACKS); (VI) EXECUTIVE’S ENGAGEMENT IN A FRAUDULENT ACT TO THE
MATERIAL DAMAGE OF THE US SHIPPING GROUP; (VII) EXECUTIVE’S ENGAGEMENT IN
CONDUCT OR ACTIVITIES MATERIALLY DAMAGING TO THE PROPERTY, BUSINESS OR
REPUTATION OF THE US SHIPPING GROUP, AS DETERMINED IN REASONABLE GOOD FAITH BY
THE BOARD OF DIRECTORS; (VIII) EXECUTIVE’S ILLEGAL USE OF CONTROLLED SUBSTANCES;
(IX) ANY ACT OR OMISSION BY EXECUTIVE INVOLVING MALFEASANCE OR GROSS NEGLIGENCE
IN THE PERFORMANCE OF EXECUTIVE’S DUTIES TO THE MATERIAL DETRIMENT OF THE US
SHIPPING GROUP, AS DETERMINED IN REASONABLE GOOD FAITH BY THE GP BOARD; OR (X)
THE ENTRY OF ANY ORDER OF A COURT THAT REMAINS IN EFFECT AND IS NOT DISCHARGED
FOR A PERIOD OF AT LEAST SIXTY (60) DAYS, WHICH ENJOINS OR OTHERWISE LIMITS OR
RESTRICTS THE PERFORMANCE BY EXECUTIVE UNDER THIS AGREEMENT, RELATING TO ANY
CONTRACT, AGREEMENT OR COMMITMENT MADE BY OR APPLICABLE TO EXECUTIVE IN FAVOR OF
ANY FORMER EMPLOYER OR ANY OTHER PERSON.  UPON TERMINATION OF EXECUTIVE’S
EMPLOYMENT FOR JUSTIFIABLE CAUSE, EXECUTIVE SHALL NOT BE

 

4

--------------------------------------------------------------------------------


 


ENTITLED TO RECEIVE ANY AMOUNTS OR BENEFITS HEREUNDER OTHER THAN SUCH PORTION OF
EXECUTIVE’S ANNUAL SALARY AND REIMBURSEMENT OF EXPENSES PURSUANT TO SECTION 4
HEREOF AS HAS BEEN ACCRUED THROUGH THE DATE OF HIS TERMINATION OF EMPLOYMENT.


 


(C)           IF EXECUTIVE SHOULD DIE DURING THE TERM OF HIS EMPLOYMENT
HEREUNDER, THIS AGREEMENT SHALL TERMINATE IMMEDIATELY.  IN SUCH EVENT, THE
ESTATE OF EXECUTIVE SHALL THEREUPON BE ENTITLED TO RECEIVE SUCH PORTION OF
EXECUTIVE’S ANNUAL SALARY AND REIMBURSEMENT OF EXPENSES PURSUANT TO SECTION 4 AS
HAS BEEN ACCRUED THROUGH THE DATE OF HIS DEATH.  EXECUTIVE SHALL ALSO BE
ENTITLED TO ANY AMOUNTS OR BENEFITS PAYABLE UNDER THE TERMS OF THE BENEFIT
PLANS.


 


(D)           UPON A FINDING BY THE GP BOARD OF EXECUTIVE’S DISABILITY IN
ACCORDANCE WITH SECTION 7(B) HEREOF, THE COMPANY SHALL HAVE THE RIGHT TO
TERMINATE EXECUTIVE’S EMPLOYMENT.  NOTWITHSTANDING ANY INABILITY TO PERFORM HIS
DUTIES, EXECUTIVE SHALL BE ENTITLED TO RECEIVE HIS COMPENSATION (INCLUDING
BONUS, IF ANY) PURSUANT TO SECTION 3 AND REIMBURSEMENT OF EXPENSES PURSUANT TO
SECTION 4 AS PROVIDED HEREIN UNTIL HE BEGINS TO RECEIVE LONG-TERM DISABILITY
INSURANCE BENEFITS UNDER THE POLICY PROVIDED BY THE COMPANY PURSUANT TO SECTION
5 HEREOF.  IN THE EVENT THAT PAYMENTS RECEIVED FROM SUCH LONG-TERM DISABILITY
INSURANCE POLICY DO NOT EQUAL THE EXECUTIVE’S RATE OF SALARY AT THE TIME OF THE
DISABILITY, THEN FOR A PERIOD OF 12 MONTHS FOLLOWING TERMINATION THE COMPANY
SHALL CONTINUE TO PAY TO EXECUTIVE THE DIFFERENCE BETWEEN THE POLICY BENEFIT AND
SUCH RATE OF SALARY, SUBJECT TO ANY APPLICABLE TAX WITHHOLDING.  ANY TERMINATION
PURSUANT TO THIS SUBSECTION (E) SHALL BE EFFECTIVE ON THE LATER OF (I) THE DATE
30 DAYS AFTER WHICH EXECUTIVE SHALL HAVE RECEIVED WRITTEN NOTICE OF THE
COMPANY’S ELECTION TO TERMINATE OR (II) THE DATE EXECUTIVE BEGINS TO RECEIVE
LONG-TERM DISABILITY INSURANCE BENEFITS UNDER THE POLICY PROVIDED BY THE COMPANY
PURSUANT TO SECTION 5 HEREOF. EXECUTIVE SHALL ALSO BE ENTITLED TO ANY AMOUNTS OR
BENEFITS PAYABLE UNDER THE TERMS OF THE BENEFIT PLANS.


 


(E)           NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED HEREIN, IN
THE EVENT THAT EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT
JUSTIFIABLE CAUSE OR BY THE EXECUTIVE FOR GOOD REASON, THE COMPANY SHALL (I) PAY
EXECUTIVE, FOR A PERIOD OF TWO YEARS FOLLOWING THE DATE OF TERMINATION (SUCH
PERIOD BEING HEREINAFTER REFERRED TO AS THE “SEVERANCE PERIOD”), A MONTHLY
PAYMENT (SUBJECT TO APPLICABLE TAX WITHHOLDING) EQUAL TO ONE-TWELFTH OF HIS THEN
ANNUAL SALARY AND ONE-TWELFTH OF HIS TARGET BONUS FOR THE YEAR IN WHICH
TERMINATION OF EMPLOYMENT OCCURS, AS ESTABLISHED BY THE COMPENSATION COMMITTEE
OF THE GP BOARD (PROVIDED THAT IF THE COMPENSATION COMMITTEE HAS NOT ESTABLISHED
A TARGET BONUS FOR SUCH YEAR, THEN FOR PURPOSES OF THIS SECTION 7(E) SUCH TARGET
BONUS SHALL BE 50% OF EXECUTIVE’S THEN CURRENT SALARY), WHICH AMOUNT SHALL BE IN
LIEU OF ANY AND ALL OTHER PAYMENTS DUE AND OWING TO EXECUTIVE UNDER THE TERMS OF
THIS AGREEMENT (OTHER THAN ANY PAYMENTS CONSTITUTING REIMBURSEMENT OF EXPENSES
PURSUANT TO SECTION 4 HEREOF AND ANY PAYMENTS OR BENEFITS PAYABLE UNDER THE
BENEFIT PLANS), AND (II) CONTINUE TO ALLOW EXECUTIVE TO PARTICIPATE, AT THE
COMPANY’S EXPENSE (TO THE SAME EXTENT THE COMPANY BEARS SUCH EXPENSE AT THE TIME
OF TERMINATION), IN THE COMPANY’S HEALTH INSURANCE PROGRAM, TO THE EXTENT
PERMITTED UNDER SUCH PROGRAMS, UNTIL THE EARLIER OF (1) THE END OF THE SEVERANCE
PERIOD OR (2) THE DATE EXECUTIVE BEGINS EMPLOYMENT WITH ANOTHER ENTITY WHICH
PROVIDES SUBSTANTIALLY SIMILAR BENEFITS TO THE EXECUTIVE (COLLECTIVELY, THE
“SEVERANCE PAYMENTS”); PROVIDED, HOWEVER, THAT THE COMPANY’S OBLIGATION TO MAKE
THE SEVERANCE PAYMENTS SHALL BE CONDITIONAL UPON EXECUTIVE EXECUTING A GENERAL
RELEASE IN FAVOR OF THE COMPANY AND EXECUTIVE’S COMPLIANCE WITH HIS OBLIGATIONS
UNDER SECTIONS 9, 10, 11 AND 12 HEREOF; AND PROVIDED FURTHER, THAT IN THE EVENT
THAT EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT JUSTIFIABLE
CAUSE (INCLUDING BY REASON OF NON-RENEWAL OF THIS AGREEMENT) OR BY THE EXECUTIVE
FOR GOOD REASON WITHIN TWO YEARS FOLLOWING THE EFFECTIVE DATE OF A CHANGE OF
CONTROL, THEN THE COMPANY SHALL PAY TO EXECUTIVE, IN LIEU OF THE AMOUNTS TO BE
PAID PURSUANT TO CLAUSE (I) OF THE FIRST SENTENCE OF THIS SECTION 7(E), AN
AMOUNT EQUAL TO THE PRODUCT DETERMINED BY MULTIPLYING (X) THE SUM OF HIS THEN
ANNUAL SALARY AND HIS TARGET BONUS FOR THE YEAR IN WHICH TERMINATION OF
EMPLOYMENT OCCURS, AS ESTABLISHED BY THE COMPENSATION COMMITTEE OF THE GP BOARD
(PROVIDED THAT IF THE COMPENSATION COMMITTEE HAS NOT ESTABLISHED A TARGET BONUS
FOR SUCH YEAR, THEN FOR PURPOSES OF THIS SECTION 7(E) SUCH

 

5

--------------------------------------------------------------------------------


 

target bonus shall be 50% of Executive’s then current salary), by (y) three,
such payment to be made within ten business days following such termination of
employment.  If Executive’s employment is terminated by the Company without
justifiable cause (including by reason of non-renewal of this Agreement) or by
the Executive for good reason at a time when the Partnership, the General
Partner or Parent is in negotiations regarding a transaction that would, if
consummated, constitute a change of control and such transaction is consummated
within one year following Executive’s termination of employment, then
Executive’s severance shall be calculated and paid as if such termination had
occurred within two years following a change of control, and the Company shall,
upon consummation of such transaction, pay to Executive an amount equal to the
difference between the amount he would be entitled to receive pursuant to this
sentence and the amount of severance payments Executive has received through
such date.


 


(F)            UPON EXECUTIVE’S TERMINATION OF HIS EMPLOYMENT HEREUNDER OR HIS
ELECTION NOT TO RENEW THIS AGREEMENT, THIS AGREEMENT (OTHER THAN SECTIONS 5, 9,
10, 11, 12 AND 15 WHICH SHALL SURVIVE IN ACCORDANCE WITH THEIR TERMS) SHALL
TERMINATE.  IN SUCH EVENT, EXECUTIVE SHALL BE ENTITLED TO RECEIVE SUCH PORTION
OF EXECUTIVE’S ANNUAL SALARY AND BONUS, IF ANY, AS HAS BEEN ACCRUED TO DATE. 
EXECUTIVE SHALL BE ENTITLED TO REIMBURSEMENT OF EXPENSES PURSUANT TO SECTION 4
HEREOF AND TO CONTINUE TO PARTICIPATE IN THE BENEFIT PLANS TO THE EXTENT
PARTICIPATION BY FORMER EMPLOYEES IS REQUIRED BY LAW OR PERMITTED BY SUCH PLANS,
WITH THE EXPENSE OF SUCH PARTICIPATION TO BE AS SPECIFIED IN SUCH PLANS FOR
FORMER EMPLOYEES.  EXECUTIVE SHALL ALSO BE ENTITLED TO ANY AMOUNTS OR BENEFITS
PAYABLE UNDER THE TERMS OF THE BENEFIT PLANS.


 


8.             REPRESENTATIONS AND AGREEMENTS OF EXECUTIVE.


 


(A)           EXECUTIVE REPRESENTS AND WARRANTS THAT HE IS FREE TO ENTER INTO
THIS AGREEMENT AND TO PERFORM THE DUTIES REQUIRED HEREUNDER, AND THAT THERE ARE
NO EMPLOYMENT CONTRACTS OR UNDERSTANDINGS, RESTRICTIVE COVENANTS OR OTHER
RESTRICTIONS, WHETHER WRITTEN OR ORAL, PREVENTING THE PERFORMANCE OF HIS DUTIES
HEREUNDER.


 


(B)           EXECUTIVE AGREES TO SUBMIT TO A MEDICAL EXAMINATION AND TO
COOPERATE AND SUPPLY SUCH OTHER INFORMATION AND DOCUMENTS AS MAY BE REASONABLY
REQUIRED BY ANY INSURANCE COMPANY IN CONNECTION WITH THE COMPANY’S OBTAINING
LIFE INSURANCE ON THE LIFE OF EXECUTIVE, AND ANY OTHER TYPE OF INSURANCE OR
FRINGE BENEFIT AS THE COMPANY SHALL DETERMINE FROM TIME TO TIME TO OBTAIN.


 


9.             NON-COMPETITION.


 


(A)           IN VIEW OF THE UNIQUE AND VALUABLE SERVICES EXPECTED TO BE
RENDERED BY EXECUTIVE TO THE US SHIPPING GROUP, EXECUTIVE’S KNOWLEDGE OF THE
TRADE SECRETS AND OTHER PROPRIETARY INFORMATION RELATING TO THE BUSINESS AND IN
CONSIDERATION OF THE COMPENSATION TO BE RECEIVED HEREUNDER AND EXECUTIVE’S
DIRECT OWNERSHIP INTEREST IN THE PARENT AND INDIRECT OWNERSHIP IN THE
PARTNERSHIP, EXECUTIVE AGREES THAT DURING HIS EMPLOYMENT BY THE COMPANY AND,
FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER, DURING THE
NON-COMPETITION PERIOD (AS DEFINED BELOW), EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, AS OWNER, PARTNER, JOINT VENTURER, STOCKHOLDER, EMPLOYEE, BROKER,
AGENT, PRINCIPAL, TRUSTEE, CORPORATE OFFICER, DIRECTOR, LICENSOR, OR IN ANY
CAPACITY WHATSOEVER ENGAGE IN, BECOME FINANCIALLY INTERESTED IN, BE EMPLOYED BY,
RENDER ANY CONSULTATION OR BUSINESS ADVICE WITH RESPECT TO, OR HAVE ANY
CONNECTION WITH, (I) ANY BUSINESS WHICH IS COMPETITIVE WITH PRODUCTS OR SERVICES
OF THE US SHIPPING GROUP IN THE UNITED STATES OF AMERICA OR (II) ANY BUSINESS
CONDUCTED UNDER ANY CORPORATE OR TRADE NAME UTILIZED BY THE US SHIPPING GROUP OR
ANY NAME SIMILAR THERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY;
PROVIDED, HOWEVER, THAT EXECUTIVE MAY OWN ANY SECURITIES OF ANY CORPORATION
WHICH IS ENGAGED IN SUCH BUSINESS AND IS PUBLICLY OWNED AND TRADED BUT IN AN
AMOUNT NOT TO EXCEED AT ANY ONE TIME ONE PERCENT (1%) OF ANY CLASS OF STOCK OR
SECURITIES OF SUCH CORPORATION.  THE COMPANY HEREBY AGREES THAT THE FOLLOWING
ACTIVITIES SHALL NOT BE DEEMED TO BE A BUSINESS COMPETITIVE WITH THE BUSINESS OF
THE US SHIPPING GROUP:

 

6

--------------------------------------------------------------------------------


 


(I)            EMPLOYMENT, FOLLOWING TERMINATION OF EMPLOYMENT HEREUNDER, BY ANY
ENTITY THAT IS NOT ENGAGED IN THE OWNERSHIP AND OPERATION OF VESSELS ENGAGED IN
THE COASTWISE TRADE UNDER THE JONES ACT;


 


(II)           EMPLOYMENT, FOLLOWING TERMINATION OF EMPLOYMENT HEREUNDER, BY AN
ENTITY THAT HAS DIVISIONS OR AFFILIATES ENGAGED IN THE OWNERSHIP AND OPERATION
OF VESSELS ENGAGED IN THE COASTWISE TRADE UNDER THE JONES ACT AS LONG AS
EXECUTIVE IS EMPLOYED IN A DIVISION OR AFFILIATE OF SUCH ENTITY THAT DOES NOT,
DIRECTLY OR INDIRECTLY, ENGAGE IN THE OWNERSHIP AND OPERATION OF VESSELS ENGAGED
IN THE COASTWISE TRADE UNDER THE JONES ACT AND EXECUTIVE DOES NOT SHARE
INFORMATION, DIRECTLY OR INDIRECTLY, WITH THOSE DIVISIONS AND/OR AFFILIATES OF
SUCH ENTITY ENGAGED IN THE OWNERSHIP AND OPERATION OF VESSELS ENGAGED IN THE
COASTWISE TRADE UNDER THE JONES ACT; OR


 


(III)          TRANSPORTATION OF CHEMICAL PRODUCTS ON THE TANK BARGES LISTED ON
SCHEDULE A HERETO AND, SUBJECT TO THE PROVISIONS OF SECTION 9(B) BELOW, ANY
OTHER TANK BARGES OF LESS THAN 15,000 TONS DEADWEIGHT, OTHER THAN THE
TRANSPORTATION OF PETROLEUM OR PETROLEUM PRODUCTS, AS LONG AS EITHER (I) MR.
MILLER CONTINUES TO ENGAGE IN SUCH BUSINESS ON A CONTINUOUS BASIS AFTER THE DATE
HEREOF OR (II) IF MR. MILLER DOES NOT CONTINUE TO ENGAGE IN SUCH BUSINESS ON A
CONTINUOUS BASIS AFTER THE DATE HEREOF, AT THE TIME MR. MILLER DETERMINES TO
REENTER SUCH BUSINESS, THE US SHIPPING GROUP IS NOT THEN ENGAGED IN SUCH
BUSINESS.


 

In addition, Executive shall not, directly or indirectly, during the
Non-Competition Period, request or cause any suppliers or customers with whom
the US Shipping Group has a business relationship to cancel or terminate any
such business relationship with any member of the US Shipping Group or solicit,
interfere with or entice from the Parent or any of its subsidiaries any employee
(or former employee) of the Parent or any of its subsidiaries.  For purposes
hereof, the “Non-Competition Period” shall mean:  (i) if Executive’s employment
is terminated by the Company for justifiable cause (as defined in Section 7(b))
or disability (as defined in Section 7(b)), or if Executive voluntarily
terminates his employment hereunder (including by electing not to renew this
Agreement), a period of two (2) years following such termination of employment;
and (ii) if Executive’s employment is terminated by the Company for other than
justifiable cause or disability, by the Executive for good reason, or as a
result of the Company’s election not to renew the employment agreement, the
Severance Period, provided, however, that in the case of this clause (ii) if the
Company breaches its obligation to make the Severance Payments or to comply with
its obligations under Section 4 hereof, and such breach is not cured within
thirty (30) days after written notice of such breach is provided to the Company
by Executive, Executive shall be released from his obligations under this
Section 9.

 


(B)           NOTWITHSTANDING SECTION 9(A) HEREOF, EXECUTIVE AGREES THAT DURING
HIS EMPLOYMENT BY THE COMPANY HE WILL NOT, DIRECTLY OR INDIRECTLY, ACQUIRE AN
INTEREST IN ANY TANK BARGE (OTHER THAN THOSE LISTED ON SCHEDULE A HERETO) OF
LESS THAN 15,000 DEADWEIGHT TONS IF AT ANY TIME MORE THAN 50% OF THE INCOME
EXPECTED TO BE GENERATED FROM THE OPERATION OF SUCH TANK BARGE IN A SIX-MONTH
PERIOD IS EXPECTED TO BE “QUALIFYING INCOME” (WITHIN THE MEANING OF SECTION
7704(D) OF THE CODE, OR ANY SUCCESSOR PROVISION THERETO) WITHOUT FIRST OFFERING
TO THE PARTNERSHIP THE OPPORTUNITY TO ACQUIRE SUCH INTEREST ON THE SAME TERMS
AND CONDITIONS OFFERED TO HIM AND THE CONFLICTS COMMITTEE OF THE GP BOARD
DETERMINING THAT THE PARTNERSHIP IS NOT INTERESTED IN ACQUIRING SUCH INTEREST;
PROVIDED THAT IF AT THE TIME OF ACQUISITION LESS THAN 50% OF THE INCOME EXPECTED
TO BE GENERATED FROM THE OPERATION OF SUCH TANK BARGE IN A SIX-MONTH PERIOD IS
EXPECTED TO BE “QUALIFYING INCOME” AND THEREFORE WAS NOT OFFERED TO THE
PARTNERSHIP, BUT SUBSEQUENTLY 50% OR MORE OF THE INCOME EXPECTED TO BE GENERATED
FROM THE OPERATION OF SUCH TANK BARGE IN A SIX-MONTH PERIOD IS EXPECTED TO BE
“QUALIFYING INCOME,” THEN AT SUCH TIME EXECUTIVE SHALL OFFER TO THE CONFLICTS
COMMITTEE OF THE GP BOARD THE RIGHT TO HAVE THE PARTNERSHIP ACQUIRE SUCH TANK
BARGE (OR EXECUTIVE’S INTEREST THEREIN) AT FAIR MARKET VALUE.

 

7

--------------------------------------------------------------------------------


 


(C)           IF ANY PORTION OF THE RESTRICTIONS SET FORTH IN THIS SECTION 9
SHOULD, FOR ANY REASON WHATSOEVER, BE DECLARED INVALID BY A COURT OF COMPETENT
JURISDICTION, THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF SUCH
RESTRICTIONS SHALL NOT THEREBY BE ADVERSELY AFFECTED.


 


(D)           EXECUTIVE ACKNOWLEDGES THAT THE PARENT HAS INVESTED SUBSTANTIAL
MONIES IN CONNECTION WITH THE ACQUISITION OF THE BUSINESS (AS DEFINED IN THE
ASSET PURCHASE AGREEMENT, DATED AS OF JULY 18, 2002, AMONG AMERADA HESS
CORPORATION, UNITED STATES SHIPPING LLC (F/K/A US SHIPPING ACQUISITION LLC), A
SUBSIDIARY OF PARENT, THE COMPANY AND THE OTHER SIGNATORIES THERETO (THE
“PURCHASE AGREEMENT”)) FROM HESS AND THAT THE PROVISIONS OF THIS SECTION 9 WERE
A MATERIAL INDUCEMENT TO THE US SHIPPING GROUP TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE PURCHASE AGREEMENT (THE “ACQUISITION”), AND THAT THE US
SHIPPING GROUP WOULD NOT HAVE CONSUMMATED THE ACQUISITION BUT FOR THE AGREEMENTS
AND COVENANTS CONTAINED HEREIN.  EXECUTIVE FURTHER ACKNOWLEDGES THAT THE
TERRITORIAL AND TIME LIMITATIONS SET FORTH IN THIS SECTION 9 ARE REASONABLE AND
PROPERLY REQUIRED FOR THE ADEQUATE PROTECTION OF THE BUSINESS OF THE US SHIPPING
GROUP.  EXECUTIVE HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO CONTEST THE VALIDITY OF THIS SECTION 9 ON THE GROUND OF BREADTH OF ITS
GEOGRAPHIC OR PRODUCT AND SERVICE COVERAGE OR LENGTH OF TERM.  IN THE EVENT ANY
SUCH TERRITORIAL OR TIME LIMITATION IS DEEMED TO BE UNREASONABLE BY A COURT OF
COMPETENT JURISDICTION, EXECUTIVE AGREES TO THE REDUCTION OF THE TERRITORIAL OR
TIME LIMITATION TO THE AREA OR PERIOD WHICH SUCH COURT SHALL DEEM REASONABLE.


 


(E)           THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION BY EXECUTIVE AGAINST
THE COMPANY OR ANY OTHER MEMBER OF THE US SHIPPING GROUP SHALL NOT CONSTITUTE A
DEFENSE TO THE ENFORCEMENT BY THE US SHIPPING GROUP OF THE FOREGOING RESTRICTIVE
COVENANTS, BUT SUCH CLAIM OR CAUSE OF ACTION SHALL BE LITIGATED SEPARATELY.


 


10.           INVENTIONS AND DISCOVERIES.


 


(A)           EXECUTIVE SHALL PROMPTLY AND FULLY DISCLOSE TO THE COMPANY, WITH
ALL NECESSARY DETAIL FOR A COMPLETE UNDERSTANDING OF THE SAME, ALL DEVELOPMENTS,
KNOW-HOW, DISCOVERIES, INVENTIONS, IMPROVEMENTS, CONCEPTS, IDEAS, WRITINGS,
FORMULAE, PROCESSES AND METHODS (WHETHER COPYRIGHTABLE, PATENTABLE OR OTHERWISE)
MADE, RECEIVED, CONCEIVED, DEVELOPED, ACQUIRED OR WRITTEN DURING WORKING HOURS,
OR OTHERWISE, BY EXECUTIVE (WHETHER OR NOT AT THE REQUEST OR UPON THE SUGGESTION
OF THE COMPANY) DURING THE PERIOD OF HIS EMPLOYMENT WITH THE COMPANY, SOLELY OR
JOINTLY WITH OTHERS, USING THE US SHIPPING GROUP’S RESOURCES, OR RELATING TO ANY
CURRENT OR PROPOSED BUSINESS OR ACTIVITIES OF THE US SHIPPING GROUP KNOWN TO HIM
AS A CONSEQUENCE OF HIS EMPLOYMENT OR THE RENDERING OF ADVISORY AND CONSULTING
SERVICES HEREUNDER (COLLECTIVELY, THE “SUBJECT MATTER”).


 


(B)           EXECUTIVE HEREBY ASSIGNS AND TRANSFERS, AND AGREES TO ASSIGN AND
TRANSFER, TO THE COMPANY ALL HIS RIGHTS, TITLE AND INTEREST IN AND TO THE
SUBJECT MATTER, AND EXECUTIVE FURTHER AGREES TO DELIVER TO THE COMPANY ANY AND
ALL DRAWINGS, NOTES, SPECIFICATIONS AND DATA RELATING TO THE SUBJECT MATTER, AND
TO EXECUTE, ACKNOWLEDGE AND DELIVER ALL SUCH FURTHER PAPERS, INCLUDING
APPLICATIONS FOR TRADEMARKS, COPYRIGHTS OR PATENTS, AS MAY BE NECESSARY TO
OBTAIN TRADEMARKS, COPYRIGHTS AND PATENTS FOR ANY THEREOF IN ANY AND ALL
COUNTRIES AND TO VEST TITLE THERETO IN THE COMPANY.  EXECUTIVE SHALL ASSIST THE
COMPANY IN OBTAINING SUCH TRADEMARKS, COPYRIGHTS OR PATENTS DURING THE TERM OF
THIS AGREEMENT, AND ANY TIME THEREAFTER ON REASONABLE NOTICE AND AT MUTUALLY
CONVENIENT TIMES, AND EXECUTIVE AGREES TO TESTIFY IN ANY PROSECUTION OR
LITIGATION INVOLVING ANY OF THE SUBJECT MATTER; PROVIDED, HOWEVER, THAT
FOLLOWING TERMINATION OF EMPLOYMENT EXECUTIVE SHALL BE REASONABLY COMPENSATED
FOR HIS TIME AND REIMBURSED HIS REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN
RENDERING SUCH ASSISTANCE OR GIVING OR PREPARING TO GIVE SUCH TESTIMONY IF IT IS
REQUIRED AFTER THE NON-COMPETITION PERIOD.

 

8

--------------------------------------------------------------------------------


 


11.           NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.


 


(A)           EXECUTIVE SHALL NOT, DURING THE TERM OF THIS AGREEMENT, OR AT ANY
TIME FOLLOWING EXPIRATION OR TERMINATION OF THIS AGREEMENT, DIRECTLY OR
INDIRECTLY, DISCLOSE OR PERMIT TO BE KNOWN (OTHER THAN AS IS REQUIRED IN THE
REGULAR COURSE OF HIS DUTIES (INCLUDING WITHOUT LIMITATION DISCLOSURES TO THE
COMPANY’S ADVISORS AND CONSULTANTS) OR AS IS REQUIRED BY LAW (IN WHICH CASE
EXECUTIVE SHALL GIVE THE COMPANY PRIOR WRITTEN NOTICE OF SUCH REQUIRED
DISCLOSURE) OR WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY’S CHIEF EXECUTIVE
OFFICER), TO ANY PERSON, FIRM OR CORPORATION, ANY CONFIDENTIAL INFORMATION
ACQUIRED BY HIM DURING THE COURSE OF, OR AS AN INCIDENT TO, HIS EMPLOYMENT
HEREUNDER, RELATING TO THE US SHIPPING GROUP, ANY CLIENT OF THE US SHIPPING
GROUP, OR ANY CORPORATION, PARTNERSHIP OR OTHER ENTITY OWNED OR CONTROLLED,
DIRECTLY OR INDIRECTLY, BY ANY OF THE FOREGOING, OR IN WHICH ANY OF THE
FOREGOING HAS A BENEFICIAL INTEREST, INCLUDING, BUT NOT LIMITED TO, THE BUSINESS
AFFAIRS OF EACH OF THE FOREGOING.  SUCH CONFIDENTIAL INFORMATION SHALL INCLUDE,
BUT SHALL NOT BE LIMITED TO, PROPRIETARY TECHNOLOGY, TRADE SECRETS, PATENTED
PROCESSES, RESEARCH AND DEVELOPMENT DATA, KNOW-HOW, MARKET STUDIES AND
FORECASTS, COMPETITIVE ANALYSES, PRICING POLICIES, EMPLOYEE LISTS, PERSONNEL
POLICIES, THE SUBSTANCE OF AGREEMENTS WITH CUSTOMERS, SUPPLIERS AND OTHERS,
MARKETING OR DEALERSHIP ARRANGEMENTS, SERVICING AND TRAINING PROGRAMS AND
ARRANGEMENTS, CUSTOMER LISTS AND ANY OTHER DOCUMENTS EMBODYING SUCH CONFIDENTIAL
INFORMATION.  THIS CONFIDENTIALITY OBLIGATION SHALL NOT APPLY TO ANY
CONFIDENTIAL INFORMATION WHICH IS KNOWN TO EXECUTIVE AS A RESULT OF HIS
PROFESSIONAL BUSINESS EXPERIENCE PRIOR TO THE DATE HEREOF OR HIS INVOLVEMENT IN
THE BUSINESS ACTIVITIES SET FORTH ON SCHEDULE A HEREOF OR WHICH BECOMES PUBLICLY
AVAILABLE FROM SOURCES UNRELATED TO THE US SHIPPING GROUP.


 


(B)           ALL INFORMATION AND DOCUMENTS RELATING TO THE US SHIPPING GROUP AS
HEREINABOVE DESCRIBED (OR OTHER BUSINESS AFFAIRS) SHALL BE THE EXCLUSIVE
PROPERTY OF THE COMPANY, AND EXECUTIVE SHALL USE COMMERCIALLY REASONABLE BEST
EFFORTS TO PREVENT ANY PUBLICATION OR DISCLOSURE THEREOF.  UPON TERMINATION OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, ALL DOCUMENTS, RECORDS, REPORTS,
WRITINGS AND OTHER SIMILAR DOCUMENTS CONTAINING CONFIDENTIAL INFORMATION,
INCLUDING COPIES THEREOF, THEN IN EXECUTIVE’S POSSESSION OR CONTROL SHALL BE
RETURNED AND LEFT WITH THE COMPANY.


 


12.           SPECIFIC PERFORMANCE.


 

Executive agrees that if he breaches, or threatens to commit a breach of, any of
the provisions of Sections 9, 10 or 11 (the “Restrictive Covenants”), the
Company shall have, in addition to, and not in lieu of, any other rights and
remedies available to the Company under law and in equity, the right to
injunctive relief and/or to have the Restrictive Covenants specifically enforced
by a court of competent jurisdiction, without the posting of any bond or other
security, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the US Shipping Group
and that money damages would not provide an adequate remedy to the Company. 
Notwithstanding the foregoing, nothing herein shall constitute a waiver by
Executive of his right to contest whether a breach or threatened breach of any
Restrictive Covenant has occurred.

 


13.           AMENDMENT OR ALTERATION.


 

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

 


14.           GOVERNING LAW.


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, including choice of law rules, applicable to agreements
made and to be performed therein.

 

9

--------------------------------------------------------------------------------


 


15.           ALTERNATIVE DISPUTE RESOLUTION.


 

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration in New York City by one (1)
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.  Each party shall bear
its own costs (including legal fees and expenses) in the arbitration unless the
arbitrator determines otherwise.  Nothing in this paragraph shall preclude any
party from seeking a preliminary injunction or other provisional relief, either
prior to, during or after invoking the procedures in this paragraph, if in its
judgment such action is necessary to avoid irreparable damage or to preserve the
status quo.

 


16.           SEVERABILITY.


 

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 


17.           WITHHOLDING.


 

The Company may deduct and withhold from the payments to be made to Executive
hereunder any amounts required to be deducted and withheld by the Company under
the provisions of any applicable statute, law, regulation or ordinance now or
hereafter enacted.

 


18.           NOTICES.


 

Any notices required or permitted to be given hereunder shall be sufficient if
in writing, and if delivered by hand or courier, or sent by certified mail,
return receipt requested, to the addresses set forth above or such other address
as either party may from time to time designate in writing to the other, and
shall be deemed given as of the date of the delivery or at the expiration of
three days in the event of a mailing.

 


19.           COUNTERPARTS AND FACSIMILE SIGNATURES.


 

This Agreement may be signed in counterparts with the same effect as if the
signatures to each counterpart were upon a single instrument, and all such
counterparts together shall be deemed an original of this Agreement.  For
purposes of this Agreement, a facsimile copy of a party’s signature shall be
sufficient to bind such party.

 


20.           WAIVER OR BREACH.


 

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 


21.           ENTIRE AGREEMENT AND BINDING EFFECT.


 

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof, supersedes all prior and contemporaneous agreements, both
written and oral, between the parties with respect to the subject matter hereof,
and may be modified only by a written instrument signed by each of the parties
hereto.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, distributors,
successors and assigns, provided, however, that Executive shall not be entitled
to assign or delegate any of his rights or obligations

 

10

--------------------------------------------------------------------------------


 

hereunder without the prior written consent of the Company.  It is intended that
Sections 9, 10, 11 and 12 benefit each of the Company and each other member of
the US Shipping Group, each of which is entitled to enforce the provisions of
Sections 9, 10, 11 and 12.

 


22.           SURVIVAL.


 

Except as otherwise expressly provided herein, the termination of Executive’s
employment hereunder or the expiration of this Agreement shall not affect the
enforceability of Sections 9, 10, 11 and 12 hereof.

 


23.           FURTHER ASSURANCES.


 

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

 


24.           CONSTRUCTION OF AGREEMENT.


 

No provision of this Agreement or any related document shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.

 


25.           HEADINGS.


 

The Section headings appearing in this Agreement are for the purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, demand or affect its provisions.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

USS VESSEL MANAGEMENT LLC

 

 

 

 

 

 

 

By:

/s/ Paul B. Gridley

 

 

 

Name: Paul B. Gridley

 

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

/s/ Jeffrey M. Miller

 

Jeffrey M. Miller

 

11

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Mr. Miller has ownership interests in and management responsibilities for the
following corporations:

 

1.             Maritrac, LLC – A company developing marine security and vessel
tracking systems.

 

2.             USS Holding, LLC (f/k/a United States Shipping LLC) – Holds
interests in the chemical barge Sea Crest.

 

3.             USS Great Lakes LLC – Holds interest in the chemical barge Robert
F. Deegan.

 

12

--------------------------------------------------------------------------------